Citation Nr: 1243266	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  04-42 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's mitral valve replacement residuals for the period prior to December 11, 2006.

2.  Entitlement to a disability evaluation in excess of 60 percent for the Veteran's mitral valve replacement residuals for the period from December 11, 2006 to August 20, 2009.  


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from January 10, 1974 to January 31, 1974; from March 1978 to January 1987; and from July 1991 to November 2003.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of the Waco, Texas, Regional Office (RO) which, in pertinent part, established service connection for mitral valve replacement residuals, left median nerve damage, and left lower extremity femoral nerve transection; assigned 10 percent evaluations for those disabilities; and effectuated the awards as of December 1, 2003.  In December 2006, the Board denied initial evaluations in excess of 10 percent for the Veteran's left median nerve damage and his left lower extremity femoral nerve transection and remanded the issue of an initial evaluation in excess of 10 percent for the Veteran's mitral valve replacement residuals to the RO for additional action.  

In September 2007, the RO increased the evaluation for the Veteran's mitral valve replacement residuals from 10 to 60 percent and effectuated the award as of December 11, 2006.  In April 2008, the Board remanded the Veteran's appeal to the RO for additional action.   

In October 2009, the Appeals Management Center (AMC) increased the schedular evaluation for the Veteran's mitral valve replacement residuals from 60 to 100 percent and effectuated the award as of August 21, 2009.  In June 2010, the Board remanded the Veteran's appeal to the RO for additional action.  

In April 2012, the Board requested an opinion from a Veterans Health Administration (VHA) medical expert in cardiology.  In July 2012, the requested VHA opinion was incorporated into the record.  In August 2012, the Veteran was provided with a copy of the VHA opinions.  The Veteran did not subsequently submitted additional argument. 

The Board has reviewed both the Veteran's physical claims files and his "Virtual VA" file so as to insure a total review of the evidence.  

FINDINGS OF FACT

1.  Prior to December 11, 2006, the Veteran's mitral valve replacement residuals were objectively shown to be manifested by no more than the continuous use of prescribed anticoagulants; an estimated workload of "above 6 METS and closer to 12 METS;" and no evidence of cardiac hypertrophy or dilation on electrocardiographic study.  

2.  Between December 11, 2006 and August 20, 2009, the Veteran's mitral valve replacement residuals were shown to be manifested by no more than the continuous use of prescribed anticoagulants; an estimated workload of "more than 3 up to 5 METs;" and no evidence of chronic congestive heart failure or left ventricular dysfunction with an ejection fraction of less than 30 percent.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for the Veteran's mitral valve replacement residuals for the period prior to December 11, 2006, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.104, Diagnostic Code 7016 (2012).  

2.  The criteria for an evaluation in excess of 60 percent for the Veteran's mitral valve replacement residuals for the period from December 11, 2006 to August 20, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321,3.326(a), 4.104, Diagnostic Code 7016 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that the Department of Veterans Affairs (VA) will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  The notice must be provided to a claimant before the initial unfavorable RO decision on a claim for VA benefits.  VA has issued several VCAA notices to the Veteran including an August 2003 notice which informed him of the evidence generally needed to support a claim of entitlement to service connection and the assignment of an evaluation and effective date for an initial award of service connection; what actions he needed to undertake; and how VA would assist him in developing his claims.  The August 2003 VCAA notice was issued to the Veteran prior to the March 2004 rating decision from which the instant appeal arises.  The Veteran's claims were readjudicated in the October 2004 statement of the case (SOC) and the multiple supplemental statements of the case (SSOC) issued to the Veteran.  

VA has secured or attempted to secure all relevant documentation to the extent possible.  The Veteran was afforded multiple examinations for compensation purposes conducted for VA.  The examination reports are of record.  The Board has remanded the Veteran's appeal on three occasions for additional development of the record.  A VHA cardiology opinion was requested; incorporated into the record; and provided to the Veteran.  

All identified and available relevant documentation has been secured to the extent possible.  All relevant facts have been developed to the extent possible.  There remains no issue as to the substantial completeness of the Veteran's claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2012).  Any duty imposed on VA, including the duty to assist and to provide notification, has been met as set forth above.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In the circumstances of this case, additional efforts to notify or to assist the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  


II.  Historical Review

The Veteran's service treatment records reflect that he underwent a February 1996 St. Jude mechanical mitral valve replacement.  The report of his September 2003 pre-discharge VA examination for compensation purposes states that the Veteran reported experiencing "no problems secondary to his valve surgery."  He was diagnosed with open heart surgery for replacement of a mitral valve with a St. Jude mechanical mitral valve secondary to encarditis.  In March 2004, the RO established service connection for mitral valve replacement residuals; assigned 10 percent evaluation for that disability; and effectuated the award as of December 1, 2003. 

In September 2007, the RO increased the evaluation for the Veteran's mitral valve replacement residuals from 10 to 60 percent and effectuated the award as of December 11, 2006.  In October 2009, the AMC increased the schedular evaluation for the Veteran's mitral valve replacement residuals from 60 to 100 percent and effectuated the award as of August 21, 2009.  


III.  Evaluation 

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).  A 100 percent evaluation is warranted for an indefinite period following the date of hospital admission for heart valve replacement (prosthesis).  Thereafter, a 10 percent evaluation is warranted where a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness or syncope or continuous medication is required.  A 30 percent evaluation requires a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness or syncope or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram or X-ray.  A 60 percent evaluation requires more than one episode of acute congestive heart failure in the past year; a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent evaluation requires chronic congestive heart failure, a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness or syncope or left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7016 (2012).  

One MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104 (2012).  

Evaluations shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2012).  

A.  Period Prior to December 11, 2006

A March 2004 cardiac evaluation from J. Haddad, M.D., conveys that the Veteran complained of chest tightness with shortness of breath.  He presented a history of walking "three to three and a half miles a day." A contemporaneous electrocardiographic evaluation revealed normal left ventricular systolic function; a left ventricular ejection fraction estimated at 55.8 percent and no reported evidence of cardiac hypertrophy or dilatation.  The doctor noted that the Veteran exhibited "no new cardiac findings" and his "metallic mitral valve is functioning well."  A March 2004 stress myocardial perfusion scan from M. Moreau, M.D., notes that the Veteran exercised on a treadmill via the Bruce Protocol for 12 minutes and achieved a heart rate of 102 percent of the predicted maximal value; had an estimated left ventricular ejection fraction of 55 percent; and had normal left ventricular size and function.  

At a September 2004 VA examination for compensation purposes, the Veteran reported that he would be taking prescribed anticoagulants for the rest of his life and was unable to sky dive, scuba dive, and "do some things that he used to do prior to this. " The Veteran stated that he played golf and was able to walk the course and to carry his bag for 18 holes without particular difficulty, shortness of breath or dizziness.  The examiner noted that the Veteran was "totally asymptomatic from cardiac function except that because of his anticoagulants he was unable to do active sports involving contact, skydiving, scuba, football, and so forth, which might cause internal bleeding secondary to the anticoagulation process."  

The July 2012 VHA opinion states that the clinical record had been reviewed.  The physician opined that:

The specific questions to be addressed are:

1. Was METS/exercise testing medically contraindicated at the September 2004 VA examination for compensation purposes?  

The answer to this question is "no."  Contraindications to exercise testing include acute cardiac events (recent infarction, evidence of ischemia), unstable angina, uncontrolled cardiac arrhythmias, uncontrolled heart failure, symptomatic severe aortic stenosis, dissecting aneurysm, acute myocarditis or pericarditis, acute pulmonary embolism or infarction and acute systemic infections with associated fever/ body ache/ swollen glands.  (ACC/AHA 2002 Guideline Update for Exercise Testing.)  Since the patient had previously had a strenuous exercise test done in 3/23/04, in which he was able to safely go 12 minutes equivalent to 12 METS, there was no obvious contraindication to again performing a stress test 6 months later when it appeared there were no changes in symptoms, exercise tolerance or physical exam from 6 months prior.  

2. Based upon the September 2004 VA examination report, what would be the estimate of the activity level (METS) resulting in dyspnea, fatigue, angina, dizziness or syncope.  If such an estimate could not be made, please state that fact.  

A detailed questionnaire would have been helpful to assess the Veteran's true METS capacity at the time of the visit in 09/04 since a stress test was not performed.  Such a questionnaire in the Duke Activity Status Index (DASI) which has been extensively validated for patients with cardiac disease and accurately measures functional activity.  [citation omitted].  Since by simple chart review, I do not have the ability to answer accurately all of the questions on the survey tool, using the statement by the provider that the patient was able to golf 18 holes carrying his own clubs indicates that he has the ability to perform moderate exercise of at least 6 METS based on the DASI.  However, given the patient's ability to perform 12 METS on the stress test 6 months prior, and no obvious change in symptoms, exam findings or exercise tolerance based upon the limited review in the chart, it would be expected that his METS tolerance would likely be above 6 METS and closer to 12 METS previously measured.  

Prior to December 11, 2006, the Veteran's mitral valve replacement residuals were shown to be manifested by no more than the continuous use of prescribed anticoagulants; an estimated workload of "above 6 METS and closer to 12 METS;" and no evidence of cardiac hypertrophy or dilation on electrocardiographic study.  Indeed, the Veteran was found to be "totally asymptomatic from cardiac function" at the September 2004 VA examination.  Such findings do not merit an evaluation in excess of 10 percent at any point during the relevant period of time.  38 C.F.R. § 4.104, Diagnostic Code 7016 (2012); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

B.  Period from December 11, 2006, to August 21, 2009

At the January 2007 VA examination for compensation purposes, the Veteran complained of a progressive worsening of his cardiac disability.  He reported that he tired easily; experienced shortness of breath when walking at approximately three miles per hour; had stopped playing golf; and did no activity beyond sitting at his desk.  He stated that he had suffered a stroke in 2004.  The VA examiner determined that exercise testing was precluded by the Veteran's mitral valve replacement.  She estimated that the level of activity resulting in dyspnea, angina, dizziness or syncope to be "more than 3 up to 5 METs."  

In an October 2007 written statement, the accredited representative asserts that the January 2007 VA examination supported assignment of a 100 percent evaluation.  

Between December 11, 2006, and August 20, 2009, the Veteran's mitral valve replacement residuals were shown to be manifested by no more than the continuous use of prescribed anticoagulants; an estimated workload of "more than 3 up to 5 METs;" and no evidence of chronic congestive heart failure or left ventricular dysfunction with an ejection fraction of less than 30 percent.  Such findings clearly merit a 60 percent under Diagnostic Code 7016.  The record does not reflect that the Veteran's mitral valve replacement residuals were objectively found to be manifested by symptoms such as chronic congestive heart failure, a workload of 3 METs or less, or left ventricular dysfunction with an ejection fraction of less than 30 percent.  In the absence of such symptoms, the Board concludes that an evaluation in excess of 60 percent is not warranted at any point during the relevant time period.  38 C.F.R. § 4.104, Diagnostic Code 7016 (2012); Hart v. Mansfield, 21 Vet. App. 505 (2007).  


IV.  Extraschedular Evaluation

The Board has also evaluated whether the Veteran's claims should be referred for consideration of his entitlement to extra-schedular evaluations for his service-connected mitral valve replacement residuals under 38 C.F.R. § 3.321(b)(1) (2012).  The Court has clarified that there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular evaluation.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular evaluation.  Thun v. Peake, 22 Vet App 111 (2008).  

With respect to the first prong of Thun, the evidence in this instant appeal does not establish such an exceptional disability picture as to render the schedular evaluation is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's cardiac disability with the established criteria found in 38 C.F.R. § 4104, Diagnostic Code 7016 (2012) reflects that the diagnostic criteria reasonably describes the Veteran's disability level and symptomatology.  Therefore, the Board has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) (2012) is not warranted.  


ORDER

An evaluation in excess of 10 percent for the Veteran's mitral valve replacement residuals for the period prior to December 11, 2006, is denied.


An evaluation in excess of 60 percent for the Veteran's mitral valve replacement residuals for the period from December 11, 2006 to August 20, 2009, is denied.



____________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


